DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          GEORGETA MILLER,
                              Appellant,

                                      v.

 FINIZIO & FINIZIO, P.A., a Florida professional association, PAUL G.
                  FINIZIO and ANYA E. MACIAS,
                             Appellees.

                     Nos. 4D15-4649 and 4D16-831

                           [ August 23, 2017 ]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
09005292 (09).

   Georgeta Miller, Weston, pro se.

  Scott A. Cole and Lissette Gonzalez of Cole, Scott & Kissane, P.A.,
Miami, for appellees.

TAYLOR, J.

   In this legal malpractice action arising out of divorce litigation, the
plaintiff, Georgeta Miller, appeals an amended final judgment on the
pleadings entered in favor of the defendants, Finizio & Finizio, P.A., Paul
Finizio, and Anya Macias. We reverse.

        Background and Underlying Dissolution Proceeding

   This legal malpractice action has its genesis in a marital dissolution
proceeding between the plaintiff and her former husband. The defendants,
Finizio & Finizio, P.A., Paul Finizio, and Anya Macias, represented the
plaintiff in the dissolution proceeding.

   In November 2006, the plaintiff entered into a marital settlement
agreement with her husband, which largely dealt with custody and child
support issues with respect to the parties’ two minor children.

   At the final hearing in the dissolution action, the parties announced
that they had reached an agreement on all the issues in the case. The
parties agreed that: (1) the plaintiff would pay $60,000 to the trust account
of the husband’s lawyer in exchange for a quitclaim deed to the marital
home; (2) both parties would waive alimony; and (3) everything else would
be covered by the marital settlement agreement. The plaintiff stated under
oath that she agreed to be bound by the marital settlement agreement and
by the terms that her lawyer announced on the record.

   In January 2007, the family court entered a final judgment of
dissolution of marriage, incorporating the terms of the written marital
settlement agreement as well as the terms of the agreement announced in
open court.

                     The Legal Malpractice Action

   In January 2009, the plaintiff, through counsel, filed a legal
malpractice action against the defendants stemming from their
representation of her in the dissolution action. The plaintiff alleged that
the defendants violated the standard of care in numerous ways, including,
among other things: (1) failing to obtain the required financial disclosures
from the husband; and (2) informing the plaintiff that she could just sign
the marital settlement agreement, and that the plaintiff and her counsel
would pursue the financial disclosures and equitable distribution at a later
date. The plaintiff further alleged that as a result of the defendants’
violations of the standard of care, she was damaged in that she relied upon
the defendants’ advice and signed a highly disadvantageous agreement,
resulting in a final judgment with much less favorable terms than would
have otherwise been the case.

   The defendants filed an Answer and Affirmative Defenses, which they
later amended.

   After the defendants filed their original answer, the plaintiff’s counsel
withdrew from the case and the plaintiff began representing herself.

   The legal malpractice case was later abated while the plaintiff pursued
multiple unsuccessful motions to vacate the final judgment of dissolution
of marriage under Florida Rule of Civil Procedure 1.540(b).

   After the legal malpractice case was reopened, the defendants
eventually filed an Amended Motion for Judgment on the Pleadings,
arguing that: (1) because the plaintiff knowingly and voluntarily entered
into the martial settlement agreement, her legal malpractice action was
improper; and (2) the plaintiff could not prove redressable harm because

                                     2
the marital settlement agreement is always subject to modification in the
family court based on changed circumstances.

  Following a hearing, the trial court granted the Amended Motion for
Judgment on the Pleadings. This appeal ensued. 1

                             Parties’ Arguments

   On appeal, the plaintiff argues, in relevant part, that her legal
malpractice suit was not barred by the marital settlement agreement
incorporated in the final dissolution judgment, that she suffered
redressable harm, and that the trial court erred in entering judgment on
the pleadings.

   In response, the defendants argue that: (1) the plaintiff’s knowing and
voluntary entry into the marital settlement agreement is a bar to her legal
malpractice action; and (2) the legal malpractice action is improper
because the marital settlement agreement is always subject to
modification in the family court.

                             Standard of Review

   The standard of review applicable to a judgment on the pleadings is de
novo. Lutz v. Protective Life Ins. Co., 951 So. 2d 884, 887 (Fla. 4th DCA
2007). “The purpose of a motion for judgment on the pleadings is to test
the legal sufficiency of a cause of action or defense where there is no
dispute as to the facts.” Barentine v. Clements, 328 So. 2d 878, 879 (Fla.
2d DCA 1976). A motion for judgment on the pleadings “is similar to a
motion to dismiss and raises only questions of law arising out of the
pleadings.” Venditti-Siravo, Inc. v. City of Hollywood, Fla., 418 So. 2d 1251,
1253 (Fla. 4th DCA 1982). Where a defendant moves for judgment on the
pleadings, a court must take as true all of the material allegations in the
plaintiff’s complaint and must disregard all of the denials in the
defendant’s answer. Lutz, 951 So. 2d at 887.

                                Legal Analysis

   “A cause of action for legal malpractice has three elements: (1) the
attorney’s employment; (2) the attorney’s neglect of a reasonable duty; and


1Later, in compliance with this court’s order authorizing the trial court to enter
a final order, the trial court entered both a Final Judgment on the Pleadings and
an Amended Final Judgment on the Pleadings.

                                        3
(3) the attorney’s negligence was the proximate cause of loss to the client.”
R.S.B. Ventures, Inc. v. Berlowitz, 211 So. 3d 259, 263 (Fla. 4th DCA 2017).

    The proposition that a lawyer may be held liable for malpractice in
connection with “a case that was ultimately settled by the client, whether
based on deficiencies in preparation that prejudiced the case and more or
less required a settlement or on a negligent evaluation of the client’s case,
has been accepted by nearly every court that has faced the issue.” Thomas
v. Bethea, 351 Md. 513, 527, 718 A.2d 1187, 1194 (1998).

    Florida courts are no exception. Under Florida law, a client’s mere
acceptance of a settlement in a prior case does not automatically foreclose
the client from bringing a malpractice suit against the attorney who
handled the case. Keramati v. Schackow, 553 So. 2d 741, 745-46 (Fla. 5th
DCA 1989). A client’s agreement to settle a case does not, as a matter of
law, negate “any alleged legal malpractice as a proximate cause of loss.”
Bill Branch Chevrolet, Inc. v. Philip L. Burnett, P.A., 555 So. 2d 455, 456
(Fla. 2d DCA 1990). Instead, “[t]his is a matter of proof for trial.” Id.

   To establish proximate causation for legal malpractice arising out of a
settlement, the client must demonstrate that there is an amount of
damages which he or she would have recovered but for the lawyer’s
negligence. Tarleton v. Arnstein & Lehr, 719 So. 2d 325, 328–30 (Fla. 4th
DCA 1998).

   Here, the plaintiff’s complaint undoubtedly alleged each element of a
cause of action for legal malpractice. Therefore, we must decide whether
the plaintiff’s claim is otherwise barred for any of the reasons asserted by
the defendants.

    Contrary to the defendants’ first argument, the plaintiff’s voluntary
acceptance of the marital settlement agreement does not bar her legal
malpractice action as a matter of law. An attorney is not “insulated from
liability for failing to exercise ordinary skill and care in resolving settlement
issues.” Sauer v. Flanagan & Maniotis, P.A., 748 So. 2d 1079, 1082 (Fla.
4th DCA 2000). Likewise, a client cannot be faulted “for relying on an
attorney’s erroneous legal advice or for failing to correct errors of the
attorney which involve the exercise of professional expertise.” Tarleton,
719 So. 2d at 331. Accordingly, the defendants’ first argument flies in the
face of well-settled principles of Florida law. 2

2Nor is this a case where the plaintiff abandoned the malpractice claim by settling
the underlying lawsuit. See Coble v. Aronson, 647 So. 2d 968, 970 (Fla. 4th DCA
1994) (explaining that “[o]ccasionally, where the allegations involve attorney

                                        4
    The defendants rely primarily on George v. Cigna Insurance Co., 691 So.
2d 1209 (Fla. 3d DCA 1997), in support of their contention that “where a
client confirms the settlement of a claim, the client cannot then sue for
legal malpractice.” However, George does not stand for such a broad
proposition.

   In George, the client sued his former lawyers for legal malpractice for
settling a lawsuit without his consent, but the client had previously told
his lawyers that he had “no objection” to the proposed letter that ultimately
settled the case. Id. at 1211–12. The appellate court affirmed summary
judgment in favor of the lawyers on the malpractice claim, reasoning that,
“[h]aving given consent, it is too late for [the client] to change position
now.” Id. at 1212. Thus, George stands for the unremarkable proposition
that a client who consents to a settlement is barred from bringing a legal
malpractice claim on the theory that his attorneys settled the lawsuit
without his consent.

    Nothing in George states that a client’s consent to a settlement bars a
legal malpractice claim where the basis for the malpractice claim is the
lawyer’s deficient preparation or misadvice leading up to the settlement.
The malpractice allegation in this case is markedly different from the
malpractice allegation in George. Here, the plaintiff is not alleging that she
did not consent to the settlement of the underlying case, but rather is
alleging that the defendants’ breach of the standard of care resulted in a
disadvantageous settlement. Therefore, George is distinguishable.

   The defendants’ alternative argument—that the plaintiff cannot show
redressable harm because the marital settlement agreement is always
subject to modification in family court—is also without merit. The
defendants’ argument is inconsistent with Florida’s bright-line rule on
accrual of legal malpractice claims.

   Redressable harm for legal malpractice arising out of litigation occurs


errors during litigation, redressable harm can only be determined upon
completion of the appellate process, and therefore, the settlement of the
underlying litigation will defeat any potential cause of action for attorney
malpractice”). Here, the settlement of the underlying litigation did not thwart any
appellate review process which could have cured the alleged malpractice. See
Parker v. Graham & James, 715 So. 2d 1047, 1048 (Fla. 3d DCA 1998) (rejecting
the argument that the plaintiffs abandoned their malpractice claim by settling
the underlying claim, as “the settlement did not thwart any review process which
could have cured the malpractice”).

                                        5
when “the litigation is concluded by final judgment” and “the final
judgment becomes final.” Silvestrone v. Edell, 721 So. 2d 1173, 1175 (Fla.
1998). “[A] judgment becomes final either upon the expiration of the time
for filing an appeal or postjudgment motions, or, if an appeal is taken,
upon the appeal being affirmed and either the expiration of the time for
filing motions for rehearing or a denial of the motions for rehearing.” Id.
at 1175 n.2.

   The rule of Silvestrone, however, “merely establishes a bright line for
establishing when the client has suffered some loss as a consequence of
the attorney’s negligence.” Larson & Larson, P.A. v. TSE Indus., Inc., 22
So. 3d 36, 42 (Fla. 2009) (plurality opinion). This bright-line rule “does
not require that there be a determination of the full extent of all losses
suffered by the client due to the lawyer’s negligence.” Id.

    Here, under the bright-line rule of Silverstrone, the plaintiff’s legal
malpractice claim has accrued because the underlying dissolution
litigation has been concluded by final judgment. The dissolution judgment
is final within the meaning of Silverstrone because the time for filing an
appeal or postjudgment motions has expired. The defendants’ argument
to the contrary is unworkable in practice and would create uncertainty as
to when legal malpractice claims accrue in the family law context.

   The hypothetical possibility of obtaining a modification of the
dissolution judgment does not change the fact that redressable harm
occurred at the moment the dissolution judgment became final. When the
dissolution judgment became final, the plaintiff allegedly suffered some
loss as a result of the defendants’ alleged malpractice. Moreover, in this
case, some portions of the dissolution judgment were non-modifiable,
including the alimony waiver and the property settlement. Put simply,
while the possibility of obtaining a modification of the dissolution
judgment based on a change in circumstances may be relevant to
determining the amount of damages, it does not affect when the legal
malpractice claim accrued. For all of the foregoing reasons, the plaintiff’s
legal malpractice claim is not premature.

    In sum, the plaintiff’s complaint alleged each of the elements of a legal
malpractice claim, her voluntary acceptance of a settlement in the
underlying dissolution case did not bar her legal malpractice claim, and
her legal malpractice claim was not premature. We reverse and remand
for further proceedings.

   Reversed and Remanded.


                                     6
DAMOORGIAN and KUNTZ, JJ., concur.

                         *           *    *

  Not final until disposition of timely filed motion for rehearing.




                                     7